ACTING JUSTICE PLEICONES:
I respectfully dissent.
I agree with the majority that appellate counsel was deficient in failing to properly appeal meritorious objections made at petitioner’s resentencing hearing regarding Sergeant Kuba-la’s wife’s suicide testimony. However, in my opinion, appellate counsel’s error prejudiced petitioner. I would find the widow’s suicide statement inadmissible under the United States Supreme Court’s test for constitutionally permissible penalty phase testimony. And in my opinion, had appellate counsel properly raised the issue on appeal, there is a reasonable probability this Court would have reversed petitioner’s death sentence. Accordingly, as explained below, I would find the PCR judge erred in denying petitioner relief.
The traditional two-part Strickland analysis applies to claims of ineffective assistance of appellate counsel. Southerland v. State, 337 S.C. 610, 616, 524 S.E.2d 833, 836 (1999); see also Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). However, “[i]n order to show that he was prejudiced by appellate counsel’s performance, a PCR applicant must show that ‘there is a reasonable probability *409that, but for counsel’s unprofessional errors, the result of the proceeding would have been different.’ ” Bennett v. State, 383 S.C. 303, 309-10, 680 S.E.2d 273, 276 (2009) (citing Cherry v. State, 300 S.C. 115, 117-18, 386 S.E.2d 624, 625 (1989).
The seminal case allowing a state to introduce victim impact statements at a sentencing proceeding is Payne v. Tennessee. See 501 U.S. 808, 111 S.Ct. 2597, 115 L.Ed.2d 720 (1991). This allowance, however, is not unfettered, as Payne also establishes that in order to be admissible, victim impact statements must be relevant to the crime in question by showing “the specific harm caused by the defendant.” Id. at 825-27, 111 S.Ct. at 2608-09 (emphasis supplied). Further, where victim impact evidence is so unduly prejudicial that it renders the sentencing proceeding fundamentally unfair, the Due Process Clause of the Fourteenth Amendment provides a mechanism for relief. Id. at 825, 111 S.Ct. at 2608 (citing Darden v. Wainwright, 477 U.S. 168, 179-183, 106 S.Ct. 2464, 91 L.Ed.2d 144 (1986).)
Resentencing counsel based his objection to the widow’s statements on the grounds that according to her own testimony, the suicide attempt was due to her reaction to this Court’s ruling, not Sergeant Kubala’s death seven years prior. Thus, resentencing counsel argued, “the causation factor” was too remote, and her statements were “highly prejudicial.”
In overruling counsel’s objection to the testimony, the re-sentencing judge ruled the statement was “partially related” to the shooting of Sergeant Kubala. I disagree, and find that to the contrary, nothing in the widow’s testimony related her suicide attempt to the specific harm caused by petitioner.
Notably, the widow never mentioned Sergeant Kubala or his death during her detailed testimony regarding her suicide attempt. Instead, the widow’s testimony established her suicide attempt—seven years after Sergeant Kubala’s death— was the result of her emotional turmoil caused by this Court’s decision to reverse petitioner’s original death sentence, which occurred at a time she was experiencing financial and familial difficulties. In my view, the testimony was simply unrelated to the death of Sergeant Kubala; therefore, it was irrelevant and inadmissible, and had appellate counsel properly appealed the relevancy objection made at resentencing, there is a reason*410able probability that this Court would have reversed petitioner’s death sentence. See Payne, 501 U.S. at 825, 827, 111 S.Ct. at 2608, 2609; Bennett v. State, 383 S.C. at 309-10, 680 S.E.2d at 276 (citation omitted); see also Coleman v. State, 558 N.E.2d 1059, 1062 (Ind. 1990) (holding a victim’s mother’s statement that she attempted suicide after the crime was “irrelevant” and “highly prejudicial,” but was not a violation of the Eighth Amendment to the United States Constitution because the statement was not made in front of the sentencing jury).
Further, as to resentencing counsel’s argument that the widow’s suicide statement was “highly prejudicial,” it is my opinion that pursuant to S.C. Code Ann. § 16-3-25(0(1) (2003), the Court would have also likely reversed petitioner’s death sentence on this ground had it been properly presented on appeal. See § 16-3-25(0(1) (stating in the case of a death sentence imposition, this Court “shall consider the punishment” and determine “whether the sentence of death was imposed under the influence of passion, prejudice, or any other arbitrary factor, ...” (emphasis supplied)); Coleman v. State, 558 N.E.2d at 1062; see also Payne, 501 U.S. at 825, 111 S.Ct. at 2608 (finding a victim impact statement that is “unduly prejudicial” is a Due Process violation under the Fourteenth Amendment); see also Evitts v. Lucey, 469 U.S. 387, 396-97, 105 S.Ct. 830, 83 L.Ed.2d 821 (1985) (holding, to be effective, appellate counsel must give assistance of such quality as to make appellate proceedings fair).
The prejudicial impact of the widow’s suicide testimony results, inter alia, by imparting to the jury: (1) pressure to resentence petitioner to death lest his widow endure additional unbearable suffering as a result of their decision; see § 16-3-25(C)(1); (2) raises the specter of appellate review into the deliberation; see Caldwell v. Mississippi, 472 U.S. 320, 328-29, 105 S.Ct. 2633, 86 L.Ed.2d 231 (1985) (“[I]t is constitutionally impermissible to rest a death sentence on a determination made by a sentencer who has been led to believe that the responsibility for determining the appropriateness of the defendant’s death rests elsewhere”); see also, e.g., State v. Tyner, 273 S.C. 646, 659, 258 S.E.2d 559, 566 (1979) (holding remarks by a prosecutor about appellate safeguards may require reversal where it suggests to the jury that it may pass the *411responsibility for a death sentence on to a higher court); and (3) the notion that Sergeant Kubala’s widow believed the death penalty was the appropriate sentence; cf. State v. Wise, 359 S.C. 14, 27, 596 S.E.2d 475, 481-82 (2004) (“a capital defendant may not present a penalty-phase witness to testify explicitly what verdict the jury ‘ought’ to reach” (citation omitted)); State v. Adams, 277 S.C. 115, 283 S.E.2d 582 (1981) (holding whether death penalty should be imposed is an ultimate issue reserved for jury’s determination), overruled on other grounds by State v. Torrence, 305 S.C. 45, 406 S.E.2d 315 (1991).
In summary, I agree with the majority that appellate counsel was deficient; however, in my opinion, petitioner was prejudiced by the deficiency because had appellate counsel argued the grounds raised by resentencing counsel, there is a reasonable probability this Court would have reversed petitioner’s death sentence. Moreover, I note that the majority opinion appears to reflect a misunderstanding of this Court’s role in reviewing a PCR judge’s order on certiorari. Specifically, I find the majority’s decision to omit almost entirely from its opinion discussion of the PCR judge’s rulings, in lieu of discussing at length petitioner’s arguments, fails to provide sufficient context or analysis to support the majority’s dispositions on the issues before it.
I would reverse the PCR judge’s order and require petitioner receive a new resentencing hearing.